Powell, J.
This is a hard case, and there is always a danger that hard eases will tempt judges into making decisions contrary to the law; and personally we regret that we have to give this ease the end the law compels us to give it. A common laborer engaged in hazardous employment is hurt by one of the hazards of that employment. The only fault attributable to him (if such a thing can be called a fault) is that -he exposed himself to these dangers in order to earn his daily bread. It does look hard that he must stand all the loss resulting from the injury. And yet, under the facts of this case and the law applicable thereto, such is the necessary result; for, despite the plausibility with which his able counsel have grouped the facts toward giving the case the appearance of being actionable as against the master, a careful study of the facts alleged shows that a legal cause of action does not exist.

Judgment affirmed.